UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JEANETTE S. OLCZAK,
Plaintiff, DECISION & ORDER
18-cv-0173-JWF
Vv.

COMMISSIONER OF SOCIAL SECURITY,
Defendant.

 

Preliminary Statement

 

Plaintiff Jeanette S. Olczak (“plaintiff£” or “Olczak”) brings

this action pursuant to 42 U.S.C. § 405(g) seeking review of the

final decision of the Commissioner of Social Security (“the
Commissioner”) denying her application for disability insurance
benefits (“DIB”). See Complaint (Docket # 1). Presently before

the Court are competing motions for judgment on the pleadings
pursuant to Fed. R. Civ. P. 12(c). See Docket ## 10, 12. For the
reasons that follow, plaintiff’s motion for judgment on the
pleadings (Docket # 10) is granted, the Commissioner’s motion for
judgment on the pleadings (Docket # 12) is denied, and the case is
remanded for further proceedings consistent with this Decision and
Order.

Background and Procedural History

 

Plaintiff filed her application for DIB on April 9, 2014,
alleging a disability beginning on January 1, 2014. Administrative
Record (“AR”), Docket # 8, at 146-53. Plaintiff's application was

initially denied on July 30, 2014. AR at 76-89. Plaintiff, her

fe
attorney, and vocational expert Joy Kilpatrick appeared before
Administrative Law Judge Robert T. Harvey on August 18, 2016 for
an administrative hearing. See AR at 38-75. The case was
reassigned to Administrative Law Judge Michael W. Devlin (“the
ALJ”) upon Judge Harvey’s retirement. AR at 18. The AluJ issued
an unfavorable decision on December 7, 2016. AR at 18-32.
Plaintiff timely filed a request for review by the Appeals Council,
which was denied on December 4, 2017. AR at 1-6. Plaintiff
commenced this action on February 2, 2018 (Docket # 1) and filed
her motion for judgment on the pleadings on October 15, 2018
(Docket # 10). The Commissioner filed its motion for judgment on
the pleadings on December 14, 2018 (Docket # 12) and Olczak replied
on January 4, 2019 (Docket # 13).

For purposes of this Decision and Order, the Court assumes
the parties’ familiarity with the medical evidence, the Ald’s
decision, and the standard of review, which requires that the
Commissioner’s decision be supported by substantial evidence. See

Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007) (so long as

 

a review of the administrative record confirms that “there is
substantial evidence supporting the Commissioner’s decision,” and
“the Commissioner applied the correct legal standard,” the

Commissioner's determination should not be disturbed), cert.

 
denied, 551 U.S. 1132 (2007).
Discussion

Plaintiff’s Residual Functional Capacity (“RFC”): The Abd

 

found that plaintiff had the following severe impairments:
lumbago, chronic obstructive pulmonary disease (“COPD”),
hypertension, anxiety, depression, and IV drug abuse in remission.
AR at 20. No impairments met or medically equaled the severity of
a listed impairment. AR at 22. The ALJ’s RFC assessment was that
Olezak could perform medium work as defined in 20 C.F.R.
§ 404.1567(c), except that she could not work in areas with
unprotected heights; could not work around heavy, moving, or
dangerous machinery; could not work in areas where she would be
exposed to excessive pulmonary irritants; could not climb ladders,
ropes, or scaffolds; had occasional limits in bending, climbing,
stooping, kneeling, squatting, balancing, and crawling; and was
occasionally limited in her ability to understand, remember, and
carry out detailed instructions. AR at 24.

Treating Physician Rule: Plaintiff's primary argument is

 

that the ALJ violated the treating physician rule by improperly
discounting the opinion of Dr. Paul Updike. Mem. of Law in Supp.
of Pl.’s Mot. for J. on the Pleadings (Docket # 10-1), at 20-25.
I agree.

The treating physician rule, set forth in the Commissioner's

own regulations, “mandates that the medical opinion of a claimant's
treating physician is given controlling weight if it is well
supported by medical findings and not inconsistent with other
substantial record evidence.” Shaw v. Chater, 221 F.3d 126, 134
(2a Cir. 2000); see 20 C.F.R. § 416.927(c) (2) (“Generally, we give
more weight to medical opinions from your treating sources.”).
Where, as here, an ALJ gives a treating physician’s opinion
something less than “controlling weight,” he must provide good
reasons for doing so. Our circuit has consistently instructed
that the failure to provide good reasons for not crediting the
opinion of a plaintiff's treating physician is a ground for remand.

See Schaal v. Apfel, 134 F.3d 496, 503-05 (2d Cir. 1998); see also

 

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (“We do not

 

hesitate to remand when the Commissioner has not provided ‘good
reasons’ for the weight given to a treating physician[’s] opinion
and we will continue remanding when we encounter opinions from
ALJ’s that do not comprehensively set forth reasons for the weight
assigned to a treating physician’s opinion.”); Green-Younger v.
Barnhart, 335 F.3d 99, 106 (2d Cir. 2003) (“The SSA recognizes a
‘treating physician’ rule of deference to the views of the
physician who has engaged in the primary treatment of the
claimant.”).

Our circuit has also been blunt on what an ALJ must do when

deciding not to give controlling weight to a treating physician:
To override the opinion of the treating physician, we
have held that the ALJ must explicitly consider, inter
alia: (1) the frequency, length, nature, and extent of
treatment; (2) the amount of medical evidence supporting
the opinion; (3) the consistency of the opinion with the
remaining medical evidence; and, (4) whether the
physician is a specialist. After considering the above
factors, the ALJ must comprehensively set forth his
reasons for the weight assigned to a treating
physician’s opinion. The failure to provide good
reasons for not crediting the opinion of a claimant's
treating physician is a ground for remand. The ALJ is
not permitted to substitute his own expertise or view of
the medical proof for the treating physician’s opinion
or for any competent medical opinion.

 

Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (emphasis added)
(internal citations, quotations, and alterations omitted).

The foregoing pays tribute to the failure of the AlJ to
follow either the letter or the spirit of the treating physician
rule. Dr. Updike took the time to assist the ALJ by completing
two separate RFC questionnaires. See AR at 460-65, 483-87. The
first questionnaire was completed on April 23, 2014. AR at 465.
Dr. Updike indicated that plaintiff could sit and stand/walk for
less than two hours out of an eight-hour work day and could only
sit for up to 30 minutes at a time before needing to walk for ten
minutes. AR at 462-63. Additionally, Dr. Updike opined that
plaintiff required a cane while standing and walking, could not
lift any amount of weight in a competitive work situation, and
required unscheduled breaks. AR at 463. Dr. Updike further opined
that plaintiff could rarely twist, stoop, crouch, and climb stairs,

and could never climb ladders. AR at 464. According to Dr.
Updike, plaintiff would need to be able to shift positions from
sitting, standing, or walking at will. AR at 463.

The second questionnaire was completed on June 9, 2014. AR
at 483-87. Dr. Updike opined that plaintiff could rarely lift ten
pounds or less, would need to walk for five to six minutes every
hour and a half, and could only sit for thirty minutes at a time.
AR at 484-85. Dr. Updike maintained that plaintiff could sit,
stand, or walk for less than two hours a day, would require
unscheduled breaks throughout the work day, and would need to be
able to shift positions from sitting, standing, or walking at will.
AR at 485. He additionally opined that plaintiff could still
rarely twist, stoop, crouch, or climb stairs, and could never climb
ladders. AR at 486,

The ALJ’s analysis of Dr. Updike’s findings and opinions can
fairly be described as perfunctory. The ALJ devoted a single
sentence of his analysis to each RFC questionnaire. He assigned
only “little weight” to the April 23, 2014 questionnaire because
the opinion was “not supported by examinations which were within
normal limits.” In the very next sentence of his opinion the ALJ
assigned “little weight” to Dr. Updike’s June 9, 2014 questionnaire
because it was “not supported by the substantial medical evidence.”
AR at 30. Given the analytical requirements of the treating
physician rule as set forth by the Second Circuit, these

“explanations” are (1) so superficial that they fall far short of
providing “good reasons” and (2) are so cryptic that they appear
to be rendered without any meaningful analysis.

As to the ALJ’s statement that Dr. Updike’s April 2014 opinion
was not supported because plaintiff had examinations that were
within “normal limits,” a review of the record suggests the ALJ
“cherry picked” certain portions of the medical evidence. A fair
review of the record reveals ample evidence to support Dr. Updike’s
findings and opinions, including entries in Dr. Updikes’ treatment
records. See, e.g., AR at 324 (numbness in right thigh and lower
leg); AR at 332 (“increasing hip pain. Sometimes has trouble
standing when she squats down”; “more and more trouble walking”) ;
AR at 338 ("Back pain is stable but can not walk long distances
without pain”); AR at 346-48 (review of spine MRI showing “fused
vertebrae even though [plaintiff] has never had back surgery” and
diagnosing “significant spine disease”).

In addition to Dr. Updike’s own records, the treating
physician’s medical opinions are consistent with other evidence in
the record. For example, on September 15, 2014, Dr. Gregory
Castiglia, plaintiff's spine specialist, found that plaintiff had
“hesitation with range of motion of the lumbar spine in both
flexion and extension due to stiffness and pain,” “slight
tenderness to palpation of the lumbar spine and paraspinal
muscles,” and “pain with hip flexion bilaterally.” AR at 568. On

March 18, 2016, Doctor of Nursing Practice Louis Pawlowski
diagnosed plaintiff with degenerative disc disease. AR at 846.
Olezak’s treatment providers for her COPD noted her complaints of
back pain, difficulty walking half a block, and plaintiff’s concern
over an abundance of health-related absences from work causing her
stress. See AR at 285, 287.

Dr. Updike’s opinions were further corroborated by other
record evidence. Eugene Pijanowski, plaintiff’s significant other
who has known plaintiff for 24 years, submitted a sworn affidavit
explaining to the ALJ that plaintiff's mental and physical
condition had gotten progressively worse in the six months
preceding the ALJ’s determination.+ AR at 209. Where prior to
her onset date she was able to work, be social, and “do physical
things,” she no longer can. AR at 203, 206-07. Everyday
activities like dressing and shopping for a few items take much
longer and are difficult for the plaintiff as “you can see she’s
in pain” when doing them. AR at 203, 205. According to Mr.
Pijanowski, plaintiff no longer has homecooked meals and can do

“very little maybe dusting or wiping the table” in the way of house

 

1 Though the ALJ addressed Mr. Pijanowski’s testimony, his similarly conclusory
reason for discounting it is not sufficient. See AR at 30 ("Mr. Pijanowski’s
allegations concerning the claimant’s symptoms are not entirely consistent with
the evidence of record as a whole.”); Matejka_v. Barnhart, 386 F. Supp. 2d 198,
207 (W.D.N.Y. 2005) (finding ALJ improperly evaluated plaintiff's credibility
by failing to consider, inter alia, supporting affidavit because *“\ {ijn
determining whether a claimant is disabled the Secretary must consider...the
claimant's subjective evidence of pain and physical incapacity as testified to
by himself and others who observed him....’”) (quoting Carroll v. Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983)).
chores. AR at 204. Mr. Pijanowski has observed that plaintiff's
memory is “terrible,” and she cannot sit, stand, or walk for very
long. AR at 206-07, 209.

Finally, plaintiff’s own testimony supported Dr. Updike's
objective findings. Plaintiff testified she could only walk half
a block, stand for 10 to 15 minutes, and that sitting caused
difficulties with her lower back pain. See AR at 58-59. She
cannot squat, stoop, or climb stairs. AR at 60. Her arms shake,
and she cannot push or pull. AR at 59. She microwaves more than
she cooks and can clean a little bit, but Mr. Pijanowski has to do
the dishes, laundry, vacuuming, and other household chores. AR at
56.

It was error for the ALJ to dismiss Dr. Updike’s opinions
without providing adequate reasons for doing so. While there is
no “absolute bar to crediting only portions of medical source
opinions,” (Younes v. Colvin, No, 1:14-CVv-170 (DNH/ESH), 2015 WL
1524417, at *8 (N.D.N.Y. Apr. 2, 2015)), where the ALJ’s “‘RFC
assessment conflicts with an opinion from a medical source, the
adjudicator must explain why the opinion was not adopted.’”

Dioguardi_v. Comm'r of Soc. Sec., 445 F. Supp. 2d 288, 297

 

(W.D.N.Y. 2006) (quoting Soc. Sec. Ruling 96-8p, 1996 WL 374184,
*7 (1996)). Furthermore, “[t]he selective adoption of only the
least supportive portions of a medical source’s statements is not

permissible.” Phelps v. Colvin, No. 12-Cv-976S, 2014 WL 122189,
at *4 (W.D.N.Y. Jan. 13, 2014) (internal quotations and brackets

omitted): see Caternolo v. Astrue, No. 6:11-CV-6601 (MAT), 2013 WL

 

1819264, at *9 (W.D.N.Y. Apr. 29, 2013) (“[I]t is a fundamental
tenet of. Social Security law that an ALJ cannot pick and choose
only parts of a medical opinion that support his determination.”)
(internal quotations omitted) (collecting cases); Searles v.
Astrue, No. 09-CV-6117, 2010 WL 2998676, at *4 (W.D.N.Y¥. July 27,
2010) (“An ALJ may not credit some of a doctor’s findings while
ignoring other significant deficits that the doctor identified.”).

It also worth mentioning that if an “ALJ perceives
inconsistencies in a treating physician’s reports, the ALJ bears
an affirmative duty to seek out more information from the treating

physician and to develop the administrative record accordingly.”

Hartnett v. Apfel, 21 F. Supp. 2d 217, 221 (E.D.N.Y. 1998); see

 

Cabassa v. Astrue, No. 11-CV-1449 (KAM), 2012 WL 2202951, at *10

 

(E.D.N.Y. June 13, 2012) (“[I]f£ an ALJ believes that a treating
physician’s opinion lacks support or is internally inconsistent,
he may not discredit the opinion on this basis but must
affirmatively seek out clarifying information from the doctor.”) ;

Santiago v. Astrue, No. 11 Civ. 6873(BSJ) (AJP), 2012 WL 1899797,

 

at *19 (S.D.N.Y. May 24, 2012) (remand required where ALJ did not
ask treating physician “to explain the possible inconsistencies in

his assessments.”); Calzada v. Astrue, 753 F. Supp. 2d 250, 269

 

(S.D.N.¥. 2010) (*[I]£ a physician’s finding in a report is

10
believed to be insufficiently explained, lacking in support, or
inconsistent with the physician’s other reports, the ALJ must seek
clarification and additional information from the physician to
fill any clear gaps before dismissing the doctor’s opinion.”).
The ALJ’s terse rationale for giving little weight to Dr.
Updike’s June 2014 RFC opinion is equally problematic. Simply
stating that the opinion “is not supported by substantial medical
evidence” without any explanation or analysis prevents meaningful
review and infers “boilerplate” claim processing. See Cervantez

v. Comm’r of Soc. Sec. Admin., 262 F. Supp. 3d 921, 929 (D. Ariz.

 

2017) (“[T]lhe ALJ failed to provide specific and legitimate reasons
supported by substantial evidence for giving [treating doctor’s]
opinions little weight,” where ALJ’s explanation was only that the
opinion was “not supported by the medical evidence of record.”);

Cordero v. Colvin, No. 1:15-cv-00845 (MAT), 2016 WL 6829646, at ¥*3

 

(W.D.N.Y. Nov. 21, 2016) (“[T]lhe ALJ stated that Dr. Lawrence’s
opinion was ‘without substantial support from the other evidence
of record, which obviously renders it less persuasive.’ The ALJ
did not identify, much less allude to, which evidence of record
failed to offer ‘substantial support’ for Dr. Lawrence’s opinion.
This was error, and it precludes the Court from conducting a
meaningful review of whether the ALJ’s decision is supported by
substantial evidence.”) (internal citations to the record

omitted); Svay v. Colvin, No. 15-CV-6080, 2016 WL 922085, at *4

11
(W.D.N.Y. Mar. 11, 2016) (‘Even if the ALJ had substantial evidence
to deny controlling weight to Dr. Chang’s opinion, he must make
explicit findings to enable a court to review his decision with
more than mere conjecture.”) (internal quotation marks and
citation omitted); Ely v. Colvin, No. 14-CV-6641P, 2016 WL 315980,
at *4 (W.D.N.Y. Jan. 27, 2016) (*“(T]he ALJ’s statement that the
rejected opinions were ‘not supported by the record as a whole’ is
too conclusory to constitute a ‘good reason’ to reject the treating
psychiatrist’s opinions. . . .Without identifying the alleged
inconsistencies in the record, the ALJ has failed to provide any
basis for rejecting [the treating doctor’s] opinions.").

The Commissioner does not dispute that the ALJ’s analysis of
Dr. Updike’s opinions was truncated but contends that the ALJ
complied with the treating physician rule by offering a “detailed
discussion preceding his assignment of weight” to Dr. Updike’s
opinions. Docket # 12-1, at 11. This argument is not persuasive.
There is a difference between an ALJ's description of the content
of a treating physician’s opinions and providing a legally
sufficient rationale for the weight assigned to those opinions.
Indeed, here, the ALJ’s summary of Dr. Updike’s opinions only
served to highlight the inconsistencies between those opinions and
the RFC assigned by the AlLdJ. See AR at 26. This neither
constitutes sufficient explanation for the weight assigned nor

comprehensively sets forth the reasons for giving Dr. Updike’s

12
opinions little weight as required by the treating physician rule.

See Tuper v. Berryhill, No. 17-CV-6288P, 2018 WL 4178269, at *5

 

(W.D.N.Y. Aug. 31, 2018) (“The ALJ’s one-~sentence explanation for
discrediting [the treating physician’s] opinions does not satisfy
the treating physician rule. The ALJ’s statement that [the
treating physician’s] four opinions are all ‘inconsistent with the
treatment record’ is far too conclusory to constitute a ‘good
reason’ for discounting the weight given to the opinions of

Tuper’s treating physician.”); McDonald _v. Berryhill, No. 16-CVv-

 

926-FPG, 2017 WL 5712304, at *4 (W.D.N.Y. Nov. 28, 2017) (remanding

because “the ALJ[’s] . . . conclusory statements that ‘there is no
evidence to substantiate’ [the treating physician’s] opinion and
that it is ‘not based on objective evidence of record,’ without

more, do not constitute good reasons to discount that opinion.”).

In sum, the ALJ improperly discounted the opinions of
plaintiff's treating physician. The ALJ’s reasons for affording
“little weight” to Dr. Updike’s opinions were insufficiently
explained and, accordingly, remand is required.

Conclusion

Plaintiff’s motion for judgment on the pleadings (Docket #

10) is granted, the defendant’s motion for judgment on the

pleadings (Docket # 12) is denied, and the case is remanded for

13
further proceedings consistent with this Decision and Order.

 

 

WIRD
/ | JONATHAN W. FELDMAN
nited States Magistrate Judge

i
pated: August (4, 2019 J
Rochester, New York

14
